                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 JOSEPH A. PETERSON,
                                               Case No. 1:20-cv-00077-DCN
                      Plaintiff,
                                               INITIAL REVIEW ORDER BY
        v.                                     SCREENING JUDGE

 IMSI MEDICAL,

                      Defendant.


      The Clerk of Court conditionally filed Plaintiff Joseph A. Peterson’s Complaint as

a result of Plaintiff’s status as an inmate and in forma pauperis request. The Court now

reviews the Complaint to determine whether it should be summarily dismissed in whole or

in part under 28 U.S.C. §§ 1915 and 1915A. Having reviewed the record, and otherwise

being fully informed, the Court enters the following Order directing Plaintiff to file an

amended complaint if Plaintiff intends to proceed.

1.    Screening Requirement

      The Court must review complaints filed by prisoners seeking relief against a

governmental entity or an officer or employee of a governmental entity, as well as

complaints filed in forma pauperis, to determine whether summary dismissal is appropriate.

The Court must dismiss a complaint or any portion thereof that states a frivolous or

malicious claim, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B) &

1915A(b).

INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim for

relief under Rule 8 if the factual assertions in the complaint, taken as true, are insufficient

for the reviewing court plausibly “to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id. In other words, although Rule 8 “does not require detailed

factual allegations, ... it demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Id. (internal quotation marks omitted). If the facts pleaded are

“merely consistent with a defendant’s liability,” or if there is an “obvious alternative

explanation” that would not result in liability, the complaint has not stated a claim for relief

that is plausible on its face. Id. at 678, 682 (internal quotation marks omitted).

3.     Factual Allegations

       Plaintiff is a prisoner in the custody of the Idaho Department of Correction

(“IDOC”), currently incarcerated at the Idaho Maximum Security Institution (“IMSI”).

Plaintiff alleges that Plaintiff has been denied adequate medical treatment, and has been

discriminated against, with respect to Plaintiff’s gender dysphoria. Plaintiff describes the

factual basis for the Complaint as follows:

              I asked for help with getting a testosterone hormone neutralizer
              shot that they have for females to stop the wrong hormone from
              being given to them & having permanent affects. The second
              thing I wanted was an estrogen booster shot to build up the full
              female form. Medical states this doesn’t apply to gender


INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
                dysphoria & refuses me the diagnoses & treatment knowing it
                can cause depression & other psychological factors. It gives
                treatment to other transgenders though discriminating & being
                racist towards me who’s the only one to know such a change.

Compl., Dkt. 3, at 2.

        Plaintiff claims this medical treatment violates the Eighth Amendment to the United

States Constitution. Though Plaintiff does not cite another constitutional provision, see id.,

it appears Plaintiff also intends to assert an equal protection claim.

4.      Discussion

        Plaintiff has not alleged sufficient facts to proceed with the Complaint. The

Complaint does not provide sufficient factual allegations surrounding Plaintiff’s medical

treatment or the allegedly discriminatory motivations of medical treatment providers, nor

has Plaintiff named an appropriate defendant.1 The Court will grant Plaintiff 28 days to

amend the Complaint. Any amended complaint should take into consideration the

following.

        A.      Section 1983 Claims

        Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

plausible civil rights claim, a plaintiff must allege a violation of rights protected by the


1
  Plaintiff sues “IMSI Medical,” but there is no such entity. Corizon, Inc., is the private entity presently
providing medical treatment to Idaho prisoners under contract with the IDOC.
         To the extent that Plaintiff intends to sue IMSI or any other state entity, such claims are barred by
the Eleventh Amendment, which prohibits a federal court from entertaining a suit brought by a citizen
against a state or state entity absent a waiver of state sovereign immunity. Hans v. Louisiana, 134 U.S. 1,
16-18 (1890); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984). Section 1983 does not
constitute such a waiver, Quern v. Jordan, 440 U.S. 332, 342–44 (1979), nor has Idaho itself waived its
sovereign immunity for constitutional claims, Esquibel v. Idaho, No. 1:11-cv-00606-BLW, 2012 WL
1410105, at *6 (D. Idaho Apr. 23, 2012) (unpublished). Finally, only a “person” may be sued pursuant to
42 U.S.C. § 1983, and a state is not considered a “person” under that statute. Will v. Mich. Dep’t of State
Police, 491 U.S. 58, 71 (1989).


INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
Constitution or created by federal statute proximately caused by conduct of a person acting

under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). To be

liable under § 1983, “the defendant must possess a purposeful, a knowing, or possibly a

reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472 (2015). Negligence

is not actionable under § 1983, because a negligent act by a public official is not an abuse

of governmental power but merely a “failure to measure up to the conduct of a reasonable

person.” Daniels v. Williams, 474 U.S. 327, 332 (1986).

       Prison officials and prison medical providers generally are not liable for damages

in their individual capacities under § 1983 unless they personally participated in the alleged

constitutional violations. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); see also Iqbal,

556 U.S. at 677 (“[E]ach Government official, his or her title notwithstanding, is only liable

for his or her own misconduct.”). Section 1983 does not allow for recovery against an

employer or principal simply because an employee or agent committed misconduct. Taylor,

880 F.2d at 1045.

       However, “[a] defendant may be held liable as a supervisor under § 1983 ‘if there

exists ... a sufficient causal connection between the supervisor’s wrongful conduct and the

constitutional violation.’” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (quoting

Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)). A plaintiff can establish this causal

connection by alleging that a defendant (1) “set[] in motion a series of acts by others”; (2)

“knowingly refus[ed] to terminate a series of acts by others, which [the supervisor] knew

or reasonably should have known would cause others to inflict a constitutional injury”; (3)

failed to act or improperly acted in the training, supervision, or control of his subordinates”;


INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
(4) “acquiesc[ed] in the constitutional deprivation”; or (5) engag[ed] in “conduct that

showed a reckless or callous indifference to the rights of others.” Id. at 1205–09. A plaintiff

may also seek injunctive relief from officials who have direct responsibility in the area in

which the plaintiff seeks relief. See Rounds v. Or. State Bd. of Higher Educ., 166 F.3d

1032, 1036 (9th Cir. 1999).

       To bring a § 1983 claim against a municipality (local governmental entity) or a

private entity performing a government function, a plaintiff must allege that the execution

of an official policy or unofficial custom inflicted the injury of which the plaintiff

complains, as required by Monell v. Department of Social Services of New York, 436 U.S.

658, 694 (1978). See also Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1139 (9th Cir. 2012)

(applying Monell to private entities performing a government function). Under Monell, the

requisite elements of a § 1983 claim against a municipality or private entity performing a

state function are the following: (1) the plaintiff was deprived of a constitutional right; (2)

the municipality or entity had a policy or custom; (3) the policy or custom amounted to

deliberate indifference to plaintiff’s constitutional right; and (4) the policy or custom was

the moving force behind the constitutional violation. Mabe v. San Bernardino Cnty., 237

F.3d 1101, 1110–11 (9th Cir. 2001). Further, a municipality or private entity performing a

state function “may be held liable under § 1983 when the individual who committed the

constitutional tort was an official with final policy-making authority or such an official

ratified a subordinate’s unconstitutional decision or action and the basis for it.” Clouthier

v. County of Contra Costa, 591 F.3d 1232, 1250 (9th Cir. 2010), overruled in part on other

grounds by Castro v. Cty. of Los Angeles, 833 F.3d 1060 (9th Cir. 2016) (en banc).


INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
         An unwritten policy or custom must be so “persistent and widespread” that it

constitutes a “permanent and well settled” practice. Monell, 436 U.S. at 691 (quoting

Adickes v. S.H. Kress & Co., 398 U.S. 144, 167–168 (1970)). “Liability for improper

custom may not be predicated on isolated or sporadic incidents; it must be founded upon

practices of sufficient duration, frequency and consistency that the conduct has become a

traditional method of carrying out policy.” Trevino v. Gates, 99 F.3d 911, 918 (9th Cir.

1996).

         A plaintiff cannot simply restate these standards of law in a complaint. Instead, a

plaintiff must provide specific facts supporting the elements of each claim and must allege

facts showing a causal link between each defendant and the plaintiff’s injury or damage.

Alleging “the mere possibility of misconduct” is not enough. Iqbal, 556 U.S. at 679.

              i.      Eighth Amendment Claims

         The Eighth Amendment protects prisoners against cruel and unusual punishment.

To state a claim under the Eighth Amendment, prisoners must plausibly allege that they

are “incarcerated under conditions posing a substantial risk of serious harm,” or that they

have been deprived of “the minimal civilized measure of life’s necessities” as a result of

the defendants’ actions. Farmer v. Brennan, 511 U.S. 825, 834 (1994) (internal quotation

marks omitted). An Eighth Amendment claim requires a plaintiff to satisfy “both an

objective standard—that the deprivation was serious enough to constitute cruel and unusual

punishment—and a subjective standard—deliberate indifference.” Snow v. McDaniel, 681

F.3d 978, 985 (9th Cir. 2012), overruled in part on other grounds by Peralta v. Dillard,

744 F.3d 1076 (9th Cir. 2014) (en banc).


INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
         The Eighth Amendment includes the right to adequate medical and mental health

treatment in prison. Prison officials or prison medical providers can be held liable if their

“acts or omissions [were] sufficiently harmful to evidence deliberate indifference to serious

medical needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976).

         Regarding the objective standard for prisoners’ medical care claims, “society does

not expect that prisoners will have unqualified access to health care.” Hudson v. McMillian,

503 U.S. 1, 9 (1992). Therefore, “deliberate indifference to medical needs amounts to an

Eighth Amendment violation only if those needs are ‘serious.’” Id. The Ninth Circuit has

defined a “serious medical need” in the following ways:

               failure to treat a prisoner’s condition [that] could result in
               further significant injury or the unnecessary and wanton
               infliction of pain[;] ... [t]he existence of an injury that a
               reasonable doctor or patient would find important and worthy
               of comment or treatment; the presence of a medical condition
               that significantly affects an individual’s daily activities; or the
               existence of chronic and substantial pain ....

McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992) (internal citations omitted),

overruled on other grounds, WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en

banc).

         As to the subjective standard, “deliberate indifference entails something more than

mere negligence, [but] is satisfied by something less than acts or omissions for the very

purpose of causing harm or with knowledge that harm will result.” Farmer, 511 U.S. at

835. A prison official or prison medical provider acts with “deliberate indifference ... only

if the [prison official or provider] knows of and disregards an excessive risk to inmate

health and safety.” Gibson v. Cnty. of Washoe, 290 F.3d 1175, 1187 (9th Cir. 2002)


INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
(internal quotation marks omitted), overruled on other grounds by Castro v. Cty. of Los

Angeles, 833 F.3d 1060 (9th Cir. 2016) (en banc). “Under this standard, the prison official

must not only ‘be aware of facts from which the inference could be drawn that a substantial

risk of serious harm exists,’ but that person ‘must also draw the inference.’” Toguchi v.

Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (quoting Farmer, 511 U.S. at 837).

       In the medical context, deliberate indifference can be “manifested by prison doctors

in their response to the prisoner’s needs or by prison guards in intentionally denying or

delaying access to medical care or intentionally interfering with the treatment once

prescribed.” Estelle, 429 U.S. at 104-05 (footnotes omitted). Medical malpractice or

negligence does not support a cause of action under the Eighth Amendment, Broughton v.

Cutter Labs., 622 F.2d 458, 460 (9th Cir. 1980) (per curiam), and a delay in medical

treatment does not violate the Eighth Amendment unless that delay causes further harm,

McGuckin, 974 F.2d at 1060. Additionally, there is no constitutional right to an outside

medical provider of one’s own choice. See Roberts v. Spalding, 783 F.2d 867, 870 (9th Cir.

1986) (“A prison inmate has no independent constitutional right to outside medical care

additional and supplemental to the medical care provided by the prison staff within the

institution.”).

       “If a [prison official] should have been aware of the risk, but was not, then the

[official] has not violated the Eighth Amendment, no matter how severe the risk.” Gibson,

290 F.3d at 1188. If medical personnel have been “consistently responsive to [the inmate’s]

medical needs,” and the plaintiff has not shown that the medical personnel had “subjective




INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
knowledge and conscious disregard of a substantial risk of serious injury,” there has been

no Eighth Amendment violation. Toguchi, 391 F.3d at 1061.

       Differences in judgment as to appropriate medical diagnosis and treatment between

an inmate and prison medical providers—or, for that matter, between medical providers—

are not enough to establish a deliberate indifference claim. Sanchez v. Vild, 891 F.2d 240,

242 (9th Cir. 1989). Therefore, that Plaintiff disagrees with an unidentified medical

provider’s decision not to provide Plaintiff with a requested treatment does not plausibly

support an Eighth Amendment claim.

       “[T]o prevail on a claim involving choices between alternative courses of treatment,

a prisoner must show that the chosen course of treatment ‘was medically unacceptable

under the circumstances,’ and was chosen ‘in conscious disregard of an excessive risk’ to

the prisoner’s health.” Toguchi, 391 F.3d at 1058 (alteration omitted) (quoting Jackson v.

McIntosh, 90 F.3d 330, 332 (9th Cir. 1996)). Stated another way, a plaintiff must plausibly

allege that medical providers chose one treatment over the plaintiff’s preferred treatment

“even though they knew [the plaintiff’s preferred treatment] to be medically necessary

based on [the plaintiff’s] records and prevailing medical standards.” Norsworthy v. Beard,

87 F. Supp. 3d 1104, 1117 (N.D. Cal. 2015).

            ii.      Equal Protection Claims

       The Equal Protection Clause of the Fourteenth Amendment is intended “to secure

every person within the State’s jurisdiction against intentional and arbitrary discrimination,

whether occasioned by express terms of a statute or by its improper execution through duly

constituted agents.” Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (internal


INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
citation and quotation marks omitted). Under the Equal Protection Clause, “all persons

similarly circumstanced shall be treated alike” by governmental entities. F.S. Royster

Guano Co. v. Virginia, 253 U.S. 412, 415 (1920). However, “[t]he Constitution does not

require things which are different in fact or opinion to be treated in law as though they were

the same.” Tigner v. Texas, 310 U.S. 141, 147 (1940).

       Equal protection claims alleging disparate treatment or classifications generally are

subject to a heightened standard of scrutiny if they involve a “suspect” or “quasi-suspect”

class, such as race, national origin, or sex, or when they involve a burden on the exercise

of fundamental personal rights protected by the Constitution. See, e.g., City of Cleburne v.

Cleburne Living Ctr., Inc., 473 U.S. 432, 440 (1985). Otherwise, including with respect to

claims of discrimination asserted by prisoners, equal protection claims generally are

subject to a rational basis inquiry. See Heller v. Doe, 509 U.S. 312, 319-20 (1993) Webber

v. Crabtree, 158 F.3d 460, 461 (9th Cir. 1998) (holding that inmates are not a protected

class under the Equal Protection Clause).

       In a rational basis analysis, the relevant inquiry is whether the defendants’ action is

“patently arbitrary and bears no rational relationship to a legitimate governmental interest.”

Vermouth v. Corrothers, 827 F.2d 599, 602 (9th Cir. 1987) (quotation omitted). Under this

rational basis test, a plaintiff can prevail only if he is similarly situated with persons who

are treated differently by the defendants, and if the defendants have no rational basis for

the disparate treatment. Id. That is, to proceed on an equal protection claim, a plaintiff must

plausibly allege that there is no possible rational basis for the different treatment or

classification.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 10
       In addition to the deference inherent in a rational basis inquiry, an additional layer

of deference to prison officials usually is required under Turner v. Safley, 482 U.S. 78

(1987). In Turner, the Supreme Court held that a prison regulation or prison official’s

action is constitutional so long as it is reasonably related to a legitimate penological

purpose. Id. at 89–91; see also Walker v. Gomez, 370 F.3d 969, 974 (9th Cir. 2004) (“In

the prison context, ... even fundamental rights such as the right to equal protection are

judged by a standard of reasonableness—specifically, whether the actions of prison

officials are reasonably related to legitimate penological interests.” (quotation omitted)).

       Even where similarly situated prisoners are treated differently by the state, “state

action is presumed constitutional and ‘will not be set aside if any set of facts reasonably

may be conceived to justify it.’” More v. Farrier, 984 F.2d 269, 271 (9th Cir. 1993)

(quoting McGowan v. Maryland, 366 U.S. 420, 426 (1961)). Absent evidence of invidious

discrimination, the federal courts should defer to the judgment of prison officials. See id.

at 277; Youngbear v. Thalacker, 174 F. Supp. 2d 902, 916 (D. Iowa 2001) (“There can be

no ‘negligent’ violations of an individual’s right to equal protection.... There is no evidence

from which the court may infer that the defendants’ asserted reasons for delaying the

construction of a sweat lodge at the [prison] were a pretext for discrimination.”). A prisoner

asserting an equal protection claim “bears the burden of pleading and proving the absence

of legitimate correctional goals for the conduct of which he complains.” Pratt v. Rowland,

65 F.3d 802, 806 (9th Cir. 1995).

       However, equal protection claims of prisoners based on racial classifications are

governed by a strict scrutiny analysis—not the deferential Turner analysis. Johnson v.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 11
California, 543 U.S. 499, 507 (2005). “Under strict scrutiny, the government has the

burden of proving that racial classifications are narrowly tailored measures that further

compelling governmental interests.” Id. at 505 (internal quotation marks omitted).

        Plaintiff should keep the above standards in mind if he files an amended complaint.

        B.      Section 1985 and 1986 Claims

        Plaintiff also cites 42 U.S.C. §§ 1985 and 1986. Compl. at 2. Section 1985 prohibits

conspiracies to interfere with civil rights. To state a claim under Section 1985(2) or (3), a

plaintiff must allege a racial or class-based discriminatory animus behind the conspirators’

actions.2 See Burns v. County of King, 883 F.2d 819, 821 (9th Cir. 1989); see also A & A

Concrete, Inc. v. White Mountain Apache Tribe, 676 F.2d 1330, 1333 (9th Cir. 1982).

Plaintiff has not alleged facts supporting a plausible inference of the existence of a

conspiracy to violate Plaintiff’s constitutional rights. As a result, the Complaint does not

state a plausible § 1985 claim.

        Section 1986 provides that persons who negligently fail to prevent a wrongful

conspiracy may be liable to the party injured. A prerequisite to stating a § 1986 claim is

stating a § 1985 claim. McCalden v. California Library Association, 955 F.2d 1214, 1223

(9th Cir. 1990). Thus, Plaintiff has not plausibly alleged a § 1986 claim.

5.      Standards for Amended Complaint

        If Plaintiff chooses to amend the Complaint, Plaintiff must demonstrate how the



2
  Subsection (1) of 42 U.S.C. § 1985 does not apply, because that section prohibits conspiracies to prevent
a federal officer from performing official duties. Canlis v. San Joaquin Sheriff’s Posse Comitatus, 641 F.2d
711, 717 (9th Cir. 1981) (“[Section 1985’s] protections extend exclusively to the benefit of federal
officers.”).


INITIAL REVIEW ORDER BY SCREENING JUDGE - 12
actions complained of have resulted in a deprivation of Plaintiff’s constitutional rights. See

Ellis v. Cassidy, 625 F.2d 227, 229 (9th Cir. 1980), abrogated on other grounds by Kay v.

Ehler, 499 U.S. 432 (1991). Plaintiff must also allege a sufficient causal connection

between each defendant’s actions and the claimed deprivation. Taylor, 880 F.2d at 1045;

Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). “Vague and conclusory allegations of

official participation in civil rights violations are not sufficient to withstand a motion to

dismiss” or to survive screening under 28 U.S.C. §§ 1915 and 1915A. Ivey v. Bd. of Regents

of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982); see also Iqbal, 556 U.S. at 678 (“Nor

does a complaint suffice if it tenders naked assertions devoid of further factual

enhancement.” (internal quotation marks and alteration omitted)).

       Rather, for each cause of action against each defendant, Plaintiff must state the

following: (1) the name of the person or entity that caused the alleged deprivation of

Plaintiff’s constitutional rights; (2) facts showing the defendant is a state actor (such as

state employment or a state contract) or a private entity performing a state function; (3) the

dates on which the conduct of the defendant allegedly took place; (4) the specific conduct

or action Plaintiff alleges is unconstitutional; (5) the particular federal constitutional

provision (or state law provision) Plaintiff alleges has been violated; (6) facts alleging that

the elements of the violation are met—for example, Plaintiff must allege facts satisfying

the elements of an Eighth Amendment or equal protection claim; (7) the injury or damages

Plaintiff personally suffered; and (8) the particular type of relief Plaintiff is seeking from

each defendant. In addition, Plaintiff must include facts showing that Plaintiff can meet the

Monell requirements if Plaintiff sues the entity providing medical treatment to Idaho


INITIAL REVIEW ORDER BY SCREENING JUDGE - 13
inmates.

       Further, any amended complaint must contain all of Plaintiff’s allegations in a single

pleading and cannot rely upon, attach, or incorporate by reference other pleadings or

documents. Dist. Idaho Loc. Civ. R. 15.1 (“Any amendment to a pleading, whether filed

as a matter of course or upon a motion to amend, must reproduce the entire pleading as

amended. The proposed amended pleading must be submitted at the time of filing a motion

to amend.”); see also Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir. 1997) (“[An]

amended complaint supersedes the original, the latter being treated thereafter as non-

existent.”), overruled in part on other grounds by Lacey v. Maricopa County, 693 F.3d

896, (9th Cir. 2012) (en banc); Hal Roach Studios, Inc. v. Richard Feiner and Co., Inc.,

896 F.2d 1542, 1546 (9th Cir. 1990) (holding that the district court erred by entering

judgment against a party named in the initial complaint, but not in the amended complaint).

       Plaintiff must set forth each different factual allegation in a separate numbered

paragraph. The amended complaint must be legibly written or typed in its entirety, and it

should be clearly designated as the “First Amended Complaint.” Plaintiff’s name and

address should be clearly printed at the top left corner of the first page of each document

filed with the Court.

       If Plaintiff files an amended complaint, Plaintiff must also file a “Motion to Review

the Amended Complaint.” If Plaintiff does not amend within 28 days, or if the amendment

does not comply with Rule 8, this case may be dismissed without further notice. See Knapp

v. Hogan, 738 F.3d 1106, 1110 (9th Cir. 2013) (“When a litigant knowingly and repeatedly

refuses to conform his pleadings to the requirements of the Federal Rules, it is reasonable


INITIAL REVIEW ORDER BY SCREENING JUDGE - 14
to conclude that the litigant simply cannot state a claim.”).

                                          ORDER

       IT IS ORDERED:

       1.     Plaintiff has 28 days within which to file an amended complaint as described

              above. If Plaintiff does so, Plaintiff must file (along with the amended

              complaint) a Motion to Review the Amended Complaint. If Plaintiff does not

              amend within 28 days, this case may be dismissed without further notice.

       2.     Plaintiff’s request for appointment of counsel (contained in the Complaint)

              is DENIED without prejudice. Plaintiff may renew the request for counsel in

              an amended complaint.


                                                  DATED: March 31, 2020


                                                  _________________________
                                                  David C. Nye
                                                  Chief U.S. District Court Judge




INITIAL REVIEW ORDER BY SCREENING JUDGE - 15
